Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s information disclosure statements submitted on 01/21/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1, 5-8, 12-15, and 21-22, renumbered as claims 1-11, were allowed.
IDS considered 
EPO office action cited in the IDS has been reviewed. In addition, EPO prosecution history of EP 18732517.0 has been reviewed. Prior art D9 cited in the most recent EPO office action (submitted by the instant IDS) corresponds to US 2016/0259656 A1 (see EPO Annex to the communication 02/19/2020), which was previously considered per IDS submitted 11/08/2021. No reason has been found to reverse the allowances of renumbered claims 1-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/26/2022